DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 2/18/21, are acknowledged and accepted.
Terminal Disclaimer
The terminal disclaimer filed on 2/18/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,216,271 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 15 and 18 are allowable over the prior art of record for at least the reason that even though the prior art discloses an apparatus, system and device, comprising: a first lens located a first distance from an eye of a user, the first lens being adapted to: receive, at the first lens, environment content from a location in front of the first lens relative to the eye; and alter a focal vergence of the environment content; a see-through display located a second distance from the eye, the see-through display being adapted to: receive the environment content from the first lens array; and deliver the environment content and display content to a second lens; and the second lens  the prior art fails to teach or reasonably suggest,  that the first lens is a first lens array and that the second lens is a second lens array in combination with the other limitations of claims 1, 15 and 18.
Claims 2-14, 16-17 and 19-20 are dependent on claims 1, 15 and 18 and are allowable over the prior art of record for at least the same reason as claims 1, 15 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872